18-23538-rdd        Doc 4677        Filed 08/01/19 Entered 08/01/19 13:14:07                     Main Document
                                                  Pg 1 of 3



     CLEARY GOTTLIEB STEEN & HAMILTON LLP
     One Liberty Plaza
     New York, NY 10006
     Telephone: (212) 225-2000
     Sean A. O’Neal, Esq.
     Luke A. Barefoot, Esq.

     Attorneys for Transform Holdco LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :   Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :   Case No. 18-23538 (RDD)
                                                              :
                   Debtors. 1                                 :   (Jointly Administered)
 ------------------------------------------------------------ x
                         NOTICE OF AGENDA OF MATTERS
                SCHEDULED FOR HEARING ON AUGUST 2, 2019 AT 10:00 A.M.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


                                                          1
18-23538-rdd       Doc 4677   Filed 08/01/19 Entered 08/01/19 13:14:07         Main Document
                                            Pg 2 of 3


 Location of Hearing: United States Bankruptcy Court for the Southern District of New York,
                      before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                      300 Quarropas Street, White Plains, New York 10601


 I.    CONTESTED MATTERS:

       1. Notice of Cure Costs and Potential Assumption and Assignment of Executory
          Contracts and Unexpired Leases in Connection with Global Sale Transactions [ECF
          No. 1731]; Notice of Assumption and Assignment of Additional Designatable Leases
          [ECF No. 3298]

           Status: This matter is going forward on a contested basis

           Related Documents:

               •    Objection to Cure Amount for Store #1008 Filed by Izek Shomof Irrevocable
                    Children’s Trust Dated February 11, 1999, Vegas Group, LLC, and East River
                    Group, LLC [ECF No. 1837]

               •    Supplemental Cure Objection and Reservation of Rights (Store #1008) Filed
                    by Izek Shomof and Aline Shomof Irrevocable Children’s Trust Dated
                    February 11, 1999, Vegas Group, LLC, and East River Group, LLC [ECF
                    No. 3477]

               •    Declaration of Izek Shomof in Support of Supplemental Cure Objection and
                    Reservation of Rights (Store #1008) Filed by Izek Shomof and Aline Shomof
                    Irrevocable Children’s Trust Dated February 11, 1999, Vegas Group, LLC,
                    and East River Group, LLC [ECF No. 3478]

               •    Stipulation and Order By and Among Sellers, Buyer, and Landlord Izek
                    Shomof and Aline Shomof Irrevocable Children’s Trust Dated February 11,
                    1999, Vegas Group, LLC, and East River Group, LLC (I) Extending Time
                    Under 11 U.S.C. § 365(d)(4) for Assumption or Rejection of Lease of
                    Nonresidential Real Property [ECF No. 3817]

               •    Stipulation and Order By and Among Sellers, Buyer, and Landlord Izek
                    Shomof and Aline Shomof Irrevocable Children’s Trust Dated February 11,
                    1999, Vegas Group, LLC and East River Group, LLC (I) Extending Time for
                    Assumption or Rejection of Lease of Nonresidential Real Property and
                    Setting Briefing Schedule [ECF No. 4186]

               •    Transform Holdco LLC’s Reply in Support of Assumption and Assignment
                    of Designated Lease for Store Located at 2650 East Olympic Boulevard, Los
                    Angeles, California [ECF No. 4489]

               •    Landlord’s Reply to “Transform Holdco LLC’s Reply in Support of
                    Assumption and Assignment of Designated Lease for Store Located at 2650
                    East Olympic Boulevard, Los Angeles, California” [ECF No. 4624]




                                                2
18-23538-rdd       Doc 4677   Filed 08/01/19 Entered 08/01/19 13:14:07         Main Document
                                            Pg 3 of 3


               •    Declaration of Izek Shomof in Support of Landlord’s Reply to “Transform
                    Holdco LLC’s Reply in Support of Assumption and Assignment of
                    Designated Lease for Store Located at 2650 East Olympic Boulevard, Los
                    Angeles, California” [ECF No. 4625]


   Dated: August 1, 2019
   New York, New York
                                          /s/ Luke A. Barefoot
                                          CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                          One Liberty Plaza
                                          New York, NY 10006
                                          Telephone: (212) 225-2000
                                          Facsimile: (212) 225-3999
                                          Sean A. O’Neal, Esq.
                                          Luke A. Barefoot, Esq.

                                          Attorneys for Transform Holdco LLC




                                               3
